Exhibit 10.7


FIRST AMENDMENT TO
QUADRANT BUSINESS PARK
STANDARD FORM MULTI-TENANT LEASE


THIS FIRST AMENDMENT TO QUADRANT BUSINESS PARK STANDARD FORM MULTI-TENANT LEASE
(this "Amendment") is dated for reference purposes the 27th day of June, 2006,
by and between STERLING REALTY ORGANIZATION CO., a Washington corporation,
successor in interest to F. H. Braillard, doing business as The Quadrant
Business Park ("Landlord"), and D3 TECHNOLOGIES, INC., a California corporation
("Tenant").
 
RECITALS


A.           Landlord and Tenant entered into that certain Quadrant Business
Park Standard Form Multi-Tenant Lease dated June 23, 2005 (the "Lease"), for the
lease of certain premises consisting of approximately 9,230 square feet located
at Building F, 8217 44th Avenue West, Suite D, Mukilteo, Washington 98275 (the
"Initial Premises").
 
B.           Landlord and Tenant desire to amend the Lease on the terms and
conditions set forth in this Amendment.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency cit
which is hereby acknowledged, the parties agree as follows:
 
1.           Defined Terms. Unless otherwise defined in this Amendment,
capitalized terms used herein shall have the same meaning as they are given in
the Lease.


2.           Expansion of Premises. Commencing on September 1, 2006 (the
"Expansion Space Commencement Date"), the Initial Premises shall be expanded by
8,824 square feet of space located in Suite A of Building F, 8217 44th Avenue
West, Mukilteo, Washington 98275 (the "Expansion Space"). The floor plan showing
the exact location of the Expansion Space is attached hereto as Exhibit A. All
terms and conditions of the Lease, as amended by this Amendment, shall apply to
Tenant's lease of the Expansion Space.


3.           Expansion Space Term. Tenant's lease of the Expansion Space shall
commence on the Expansion Space Commencement Date and shall continue through
December 31, 2011 (the "Expansion Space Term"). Tenant shall have the right to
extend the Expansion Space Term on the same terms and conditions as those set
forth in the last two sentences of Section 3 of the Lease.
 
4.           Expansion Space Base Rent. Monthly Base Rent for the Expansion
Space for the Expansion Space Term shall be as follows:


          Term:
 
Base Rent:
Total Per Month:
9/1/06 – 12/31/06
$5,000.00
$5,000.00 + CAM
 
1/1/07 – 12/31/07
$9,706.00
$9,706.00 + CAM
 
1/1/08 – 12/31/08
$9,998.00
$9,998.00 + CAM
 
1/1/09 – 12/31/09
$10,298.00
$10,298.00 + CAM
 
1/1/10 – 12/31/10
$10,606.00
$10,606.00 + CAM
 
1/11/11 – 12/31/11
$10,925.00
$10,925.00 + CAM

 
5.           Improvements. Landlord shall, at Landlord's expense and on a
turnkey basis, complete the tenant improvements to the Premises as depicted on
the Floor Plan using the same finishes that were used in the Initial Premises
provided, however, Tenant shall be responsible for paying for any specific
Tenant upgrades (such as, without limitation, upgrades to finishes. structure
and building systems). Tenant shall reimburse Landlord for the cost of any such
upgrades within ten (10) days after receipt of an invoice from Landlord for such
cost. Except for the improvements to be completed by Landlord, Tenant is leasing
the Expansion Space in its “as is” condition.


6.            Ratification. Except as expressly set forth in this Amendment, the
terms and conditions of the Lease shall remain in full force and effect and are
hereby ratified by Landlord and Tenant.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.


TENANT:


D3 TECHNOLOGIES, INC.




By:___________________________
Ed Knowles, CFO
 
LANDLORD:


STERLING REALTY ORGANIZATION CO.




By: ___________________________
David Schooler, President


 
 
 

--------------------------------------------------------------------------------

 
 
QUADRANT BUSINESS PARK


STANDARD FORM-MULTI-TENANT LEASE


1.           PARTIES  This lease is made this 23rd day of June, 2005 between F.
H. Braillard, owner, d.b.a. THE QUADRANT BUSINESS PARK, “Landlord”, and D3
TECHNOLOGIES, “Tenant”


2.           PREMISES   Landlord agrees to lease to Tenant, “The Premises”
described in Exhibit “A” and consisting of approximately 9,230 S. F. (exact
square feet to be determined within 30 days of execution and adjustments to this
lease as required), of office space.  The Premises are a part of “The Building”,
which Building is located on the “Real Property” described in Exhibit “B”.


3.           TERM  The term of this lease shall be 65 months commencing on the
1st day of August, 2005, and terminating on the 31st day of December, 2010,
unless sooner terminated as provided herein; or extended pursuant to Paragraph
twenty-two (22) herein.  Tenant may extend this lease for four (4), one (1) one
year periods, at terms to be agreed to.  Tenant must notify Landlord, in
writing, on hundred and eighty (180) days prior to each Lease Extension.


4.           POSSESSION
 
a.
If the Landlord, for any reason whatsoever, cannot deliver possession of the
Premises to the Tenant on the commencement date of the term hereof, this Lease
shall not be void or voidable, nor shall Landlord be liable to tenant for any
loss or damage resulting therefrom, but in that event all rent shall be abated
during the period between the commencement of said term and the time when the
Landlord delivers possession.



 
b.
The Landlord shall permit the Tenant to occupy the Premises on or before July
25th, 2005, such occupancy shall be subject to all the provisions of the Lease
and shall not advance the termination date of this Lease.



 
c.
If Tenant should cause any delay in Landlord’s completion of the Premises,
thereby delaying tenant’s occupancy of the Premises beyond the commencement date
of this Lease, then the Landlord, may at it option require the Tenant to
commence payment of rent on the stated commencement date as specified herein.



5.           RENT   Without prior notice or demand, Tenant agrees to pay
Landlord as monthly rent for the Premises the sum of: (SEE SCHEDULE BELOW) on or
before the fifth (5th) day of the first full calendar month of the term hereof
and a like sum on or before the fifth (5th) day of each and every successive
calendar month thereafter during the term hereof.  Rent for any period during
the term hereof which is for less than one (1) month shall be a prorated portion
of the monthly installment herein, based upon a thirty (30) day month.  Rent
shall be paid to Landlord at the address to which notices to Landlord are to be
given without deduction or offset in lawful money of the United States of
America, or to such other person or at such other place as Landlord may from
time to time designate in writing.  In addition to base rent stated here, Tenant
shall pay additional rent as their share of the Common Area Costs and Expenses,
pursuant to Paragraph 8.


Term
Base Rent
CAM
Total Per Month
 
July 25-December 31, 2005
$5,000.00
$1,938.00
$6,938.00
 
January 1-December 31, 2006
$9,230.00
Current CAM Charges
$9,350.00 + CAM
 
January 1-December 31, 2007
$9,500.00
Current CAM Charges
$9,630.00 + CAM
 
January 1-December 31, 2008
$9,790.00
Current CAM Charges
$9,920.00 + CAM
 
January 1-December 31, 2009
$10,085.00
Current CAM Charges
$10,215.00 + CAM
 
January 1-December 31, 20010
$10,388.00
Current CAM Charges
$10,524.00 + CAM



6.           PREPAID RENT  Upon execution of this Lease, Tenant shall deposit
with Landlord $6,964.00 (the “deposit”) as prepaid rent and shall be allocated
as follows:


a.           Prepaid Rent
$     0       of the Deposit shall be applied to monthly rent due for the first
month of the Lease term.
b.            $   6,938.00   of the Deposit shall e applied to monthly rent due
for the last month of the Lease term.


7.           USE   Tenant shall use the Premises for engineering and general
business offices, and other lawful purposes as may be incidental thereto and
hereby agrees that it has determined to its satisfaction that the Premises can
be used for those purposes.  The Premises may not be used for any other purposes
without Landlord’s written consent. Outside storage, including without
limitation, trucks and other vehicles, is prohibited Landlord’s written
consent.  Tenant shall at his own expense and cost obtain any and all licenses
and permits necessary for its use of the Premises, and shall promptly comply
with all governmental orders and directives including but not limited to those
regarding the correction, prevention and abatement of nuisances in or upon, or
connected with, the Premises, all at Tenant’s sole expense.  Tenant shall not
permit any objectionable odors smoke, dust, gas, noise or vibrations to emanate
from the premises, nor take any other action which would constitute a nuisance
or would disturb or endanger any other tenants of the building or buildings on
the Property, or unreasonably interfere with their use of their respective
Premises.  In additional to any other remedies Landlord may have for a breach by
Tenant of the terms of this Section 7, Landlord shall have the right ot have
Tenant evicted from the Premises.  Without Landlord’s prior written consent,
Tenant shall not receive, store or otherwise handle any product, material or
merchandise which is explosive or highly inflammable.


With respect to any release of toxic or hazardous substances or wastes or other
condition of the Premises occurring on or after the date of the Lease and caused
by or resulting from the negligent acts or omissions or willful misconduct of
Tenant, its employee’s, authorized agents or contractors, and which release or
other condition violates the provisions of, or necessitates any removal,
treatment, or other remedial action under, any past, present, or future federal,
state or local statute or ordinance or any regulation, directive, or requirement
of any governmental authority with jurisdiction relating to protection of the
environment, Tenant agrees to defend, indemnify, and hold harmless Landlord, its
partners, employees, agents, and contractors, from and against any and all
losses, claims, liabilities, damages, fines, costs, and expenses (including
reasonable attorney’s fees and legal expenses) arising out of or resulting there
from.  The provisions of this paragraph shall survive the termination or
expiration of this Lease and the surrender of the Premises by tenant, with
respect to releases, or conditions occurring prior to such termination,
expiration, or surrender.  With respect to any release of toxic or hazardous
substances, or wastes or other condition of the Premises occurring prior to the
date of this Lease and caused by or resulting from the negligent acts or
omissions or willful misconduct of Landlord, it's agents, or contractors, and
which release or condition violates the provisions of, or necessitates any
removal, treatment, or other remedial action under, any past, present, or future
federal, state, or local statute or ordinance or any regulation requirement or
directive of any governmental authority with jurisdiction relating to protection
of the environment, Landlord agrees to defend, indemnify, and hold harmless
Tenant from and against any and all losses, liabilities, damages, demands,
fines, costs and expenses (including reasonable attorney’s fees and legal
expenses) arising out of or resulting there from.
 
Tenant shall remove any sumps and clarifiers and any related Hazardous Materials
(“Hazardous Material” shall mean any petroleum and petroleum products, asbestos,
and PCB’s and any “hazardous substances”, “hazardous materials” or “hazardous
substances” in the Comprehensive Environmental Response, Compensation and
Liability Act of 1908, as amended, the Hazardous Materials Transportation Act,
as amended, or the Resource Conservation and Recovery Act, as amended, those
substances, materials and wastes which are defined as “hazardous wastes” or as
“hazardous substances” in the Washington health and safety codes or labor codes,
and “hazardous” or “toxic” in the regulations adopted or publication promulgated
pursuant to any of said laws in or about the Premises and associated with
Tenant’s use and occupancy thereof upon the expiration or earlier termination of
the lease.
Notwithstanding anything to the contrary contained herein, Landlord agrees that
the Tenant shall not be responsible for, and Landlord shall hold Tenant harmless
against any costs of cleanup or removal arising from or associated with any
hazardous material existing in, on or throughout Premises, as of the date Tenant
occupies the premises pursuant to the terms of this Lease.


Tenant shall not do or permit anything to be done in or about the Premises or
bring or keep anything therein which will in any way increase the existing rate
or affect any fire or other insurance upon the Building of any of its contents,
or cause cancellation of Insurance Policy covering the Building or any part
thereof of any of its contents.


Tenant shall not do or permit anything to be done in or about the Premises to be
used for any improper, immoral, unlawful, or objectionable purpose.  Tenant
shall not commit or suffer to be committed any waste in or upon the
Premises.  Tenant shall not place upon or install in windows or other openings
or exterior sides of doors or walls of the Premises any signs, symbols, drapes
or other materials without written consent of the Landlord.


Landlord gives Tenant and its employees, authorized representatives, and
business invites a nonexclusive right to reasonable use and enjoyment of the
Common Areas, subject to Landlord’s rights set forth herein.


8.           TENANT’S SHARE OF COMMON COSTS AND EXPENSES   Tenant shall pay as
additional rent their share of the common costs and expense of the operation and
maintenance of the Property.  Tenant’s Share is estimated to be equal to $0.21
for each square foot of the Premises for the first accounting period of the
Lease term, which is currently $1,938.00 per month.


An accounting period is a calendar year.  The first accounting period shall
commence on the date the Lease term commences, and the last accounting period
shall and on the date the Lease term expires.  The first accounting period of
the Lease term shall be the first full calendar year of the Lease
term.  Landlord may adjust the Estimated Common Costs and Expenses at the
commencement of each new accounting period throughout the Lease term, whereupon
Tenant’s share shall be adjusted accordingly.  If at any time during any
accounting period, Landlord determines that he actual Common Costs and Expenses
for the remainder of such accounting period will vary by more than five percent
(5%) from the Landlord’s original estimate, Landlord may, by written notice to
Tenant, adjust the Common Cots and Expenses for the remainder of such accounting
period, and, accordingly, Tenant’s Share to be paid hereunder.  If the actual
Tenant’s Share of the Common Area Costs and Expenses exceeds Tenant’s payments
made, Tenant shall pay to Landlord the deficiency within thirty (30) days of
Tenant’s receipt of such statement of deficiency.  If Tenant’s payments made
during the accounting period exceed the actual Tenant’s Share, Landlord may, at
Landlord’s sole discretion, pay excess to Tenant at the time Landlord furnishes
said statement to credit the excess toward Tenant’s payments of the Tenant’s
share of the next succeeding accounting period.


Common Costs and Expenses shall include the “Property Taxes” and “Operating
Expenses”.  Property Taxes shall include, without limitation, all real and
personal taxes, charges and assessments imposed on the Premises, Building,
Property or Common Areas, and any other taxes, charges or assessments assessed
against the Landlord, Premises, Building, or Common Area in connection with the
use or occupancy of the Premises at any time during the term of this
Lease.  “Operating Expenses” shall mean the annual Operating Expenses which
include, without limitation, all operating costs incurred by Landlord or on
behalf of the Premises in maintaining, operating, and providing services to and
for the Building, Property, and Common Areas, including, without limitations,
the costs of maintenance, utilities, supplies, insurance, service contracts,
advertising, independent contractors, property management, a reserve account for
the replacement of capital items, compensation of all persons who perform
regular and recurring duties connected with the Building, Property, and Common
Areas, its equipment, utilities, sprinkler systems, and operation thereof, and
an allowance to Landlord or Landlord’s agent for supervision of such
maintenance, operation, services and repairs of the Building, Property, and
Common Areas and any and all assessments charges to Landlord or the property, in
connection with the operation, repair and maintenance of the Common Areas.


9.           REPAIR RESPONSIBILITY
a.           By taking possession of the Premises, Tenant shall be deemed to
have accepted the Premises as being in good, sanitary order, condition, and
repair.  Tenant shall supply a punch list, within five (5) days of possession
that will describe any exception items for Landlord to repair at Landlord’s
expenses.  Tenant shall, when and if needed, at Tenant’s sole expense, make
repairs to the Premises and every part thereof including electrical, plumbing,
lighting, heating, and air conditioning.  Tenant shall surrender the Premises to
Landlord in good condition upon the expiration or sooner termination of this
Lease; provided however, that Tenant shall not be held responsible for damage to
the Premises from causes beyond the reasonable control of Tenant, to the extent
covered by Landlord’s fire and extended coverage insurance policy, or for
ordinary wear and tear.  Except as specifically provided in an addendum, if any,
to this Lease, Landlord shall have no obligation whatsoever, to alter, remodel,
improve, repair, redecorate or paint the Premises or any part thereof and the
parties hereto affirm that Landlord has made no representations to Tenant
respecting the condition of the Premises or the Building except as specifically
herein set forth.


b.           Landlord, at its option for the benefit of the Tenant and to assure
proper maintenance of the heating and air conditioning, may engage a maintenance
firm to maintain the heating, ventilation and air conditioning system (if any)
servicing the Premises.  Tenant shall pay to Landlord, or, at Landlord’s
election, directly to the maintenance firm, Tenant’s share of the cost of such
maintenance.


c.           Except as provided herein, Tenant shall, at its expense clean,
maintain and keep in good repair throughout the term of this Lease the entire
Premises and appurtenances, including without limitation, signs, windows, doors,
skylights, and trade fixtures including the cleaning of glass and woodwork on
both sides of the interior wall separating their Premises from the Interior
Common area do the Building.


d.           Notwithstanding the provisions of Article 9a. above, but subject to
the provisions of Paragraph 15, Landlord shall repair and maintain the
structural portions of the Building, including the basic plumbing, air
conditioning, heating, and electrical systems, installed or furnished by
Landlord only in so for as such heating, air conditioning and electrical system
provide service to the entire Building, unless such maintenance and repairs are
caused in part or in whole by the act, neglect, fault or omission of any duty by
the Tenant, its agents, servants, employees or invitees, in which case Tenant
shall pay to Landlord the reasonable costs of such maintenance and
repairs.  Landlord shall not be liable for any failure to make any such repairs
or to perform any maintenance unless such failure shall persist for an
unreasonable time after written of the need of such repairs or maintenance is
given to Landlord by Tenant.  Except as provided in Articles 15 and 16 hereof,
there shall be no abatement of rent and no liability by Landlord by reason of
any injury to or interference with Tenant’s business arising from the making of
any repairs or improvements in or to any portion of the Building or the Premises
or to fixtures, appurtenances and equipment therein.  Tenant waives the right to
make repairs at Landlord’s expense under any law, statute, or ordinance now or
hereafter in effect.
 
10.           MAINTENANCE AND MANAGEMENT
a.           Landlord shall maintain the Common Areas in good condition at all
times and shall have the right to:
 
1.
Establish and enforce reasonable rules and regulations applicable to all tenants
concerning the maintenance management, use and operation of the Building.

 
2.
Make changes, to the Common Areas including, without limitation, structural and
decorating changes in interior common area, the location of entrances, exits and
parking areas.



b.           Common Areas, as defined in this Lease, mean all parts of the
interior and exterior of the Building, and related land areas and facilities
outside the individual Premises but constituting a part of the Building.  Common
Areas include, without limitation:
 
1.
The property upon which the Premises are located, pedestrian walkways,
landscaped areas, sidewalks, loading areas and roads located on the Property.

 
2.
The structural parts of the Building and other improvements in which the
Premises are located, which structural parts include only the foundation,
bearing and exterior walls (excluding glass and doors),
subflooring, and roof (excluding skylights).

 
3.
The unexposed electrical, plumbing, and sewage systems lying outside the
Premises.

 
4.
External window frames, gutters, and downspouts on the Building in which the
Premises are located.

 
5.
Those cretin open areas, landscaped areas, and roadways, utility systems and
facilities located outside the Premises and Building but constituting a party of
the Property.



c.           Landlord shall not be liable, nor shall the rent be abated because
of services caused by accident, strike, necessity for repairs, or for any other
reason beyond its control.


11.           UTILITIES.    Tenant shall pay, prior to delinquency, for heat,
light, water and other utility services supplied to the Premises and will pay
any required deposits.  Water sewer and other utility charges for which separate
billings are not available shall be prorated by Landlord based on the ratio of
the number of square feet in the Building, provided, however, that Landlord may
increase Tenant’s prorata portion of any such charges to reflect unusual or
excessive utility system demands.  Separate charges may be made to reflect
unusual or excessive utility system demands where not separately metered.


12.           ALTERATIONS AND ADDITIONS BY TENANT.    Tenant may make, at its
sole expense, such additional improvements or alterations to the Premises, which
it may deem necessary or desirable including altering and/or adding, relocating
or removing restrooms.  However, any repairs or new construction by Tenant shall
be done in conformity with plans and specifications approved in writing by
Landlord.  All work performed shall be done in a workmanlike manner and with
materials (where not specifically described in the specifications) of the
quality and appearance standard in the Building and shall become the property of
the Landlord.  Landlord may require Tenant to remove any improvements or
alterations at the expiration of the term, such removal to occur at Tenant’s
sole cost and expense.  At the end of the lease period, all improvements made by
Tenant shall become the property of the Landlord and shall remain on the
Premises.


13.           LIENS.    Tenant shall keep the Premises and the property in which
the Premises are situated free from all liens arising out of any work performed,
materials furnished or obligations incurred by Tenant.  Landlord may require, at
Landlord’s sole option, that Tenant shall provide to Landlord, at Tenant’s sole
cost and expense, a lien and completion bond in an amount equal to one and
on-half (1 1/2) times any and all estimated cost of any improvements, additions,
or alterations to the Premises, to insure Landlord against any liability for
mechanics’ and materialmen’s liens and to insure completion of the work.


14.           INSURANCE.    Landlord shall procure throughout the term of the
lease fire and extended coverage insurance in the amount of the full insurable
value of the Building containing the Premises.  Tenant assumes the risk of loss
of its furnishings, trade fixtures, equipment and supplies which shall not be
insured under the above policy.  Tenant agrees to procure and maintain
throughout the term of the Lease at Tenant’s sole cost and expense, liability
insurance underwritten by a form satisfactory to Landlord covering all persons
and property on Premises in connection with Tenant’s business in the following
amounts:
 
 
a.
$1,000,000 combined Single Limit for Bodily Injury and Property Damage or

 
b.
$500,000/$1,000,000 for Bodily Injury and $250,000 each occurrence for Property
Damage.

Landlord shall be named as an additional insured and shall be furnished with a
certificate of insurance.  Such coverage shall be primary and noncontributing
with any insurance carried by the Landlord.  The liability insurance policy
shall contain endorsements requiring 90 days notice to Landlord prior to and
cancellation or any reduction in amount of the coverage.  Tenant as a material
part of the consideration to be rendered to Landlord, hereby agrees to defend,
indemnify and hold harmless Landlord against any and all claims, costs and
liabilities, including reasonable attorney’s fees, arising from Tenant’s use of
the Premises, or from the conduct of Tenant’s business, or from any activity,
work or things done, permitted of suffered by Tenant’s agents, contractors or
employees.


15.           DESTRUCTION.    If the Premises or the Building is destroyed or
damaged by fire, earthquake or other casualty to the extent that they are
untentatable in whole or in part, then at Landlord’s option, Landlord may
proceed with reasonable diligence to rebuild and restore the Premises or such
part thereof, provide that within thirty (30) days after such destruction or
injury landlord shall notify Tenant in writing of Landlord’s intention to do
so.  During the period from destruction or damage until restoration, the rent
shall be abated in proportion to the share of the Premises, which Landlord
determines is unfit for occupancy.  If damage is due to the fault or neglect of
Tenant or its agents, employees, invitees or licensees, there shall be not
abatement of rent.  If Landlord shall fail to notify Tenant, then this Lease
shall, at the expiration of the time for giving of notice as herein provided, be
deemed terminated and at an end.  Landlord shall not be required to repair any
injury or damage by fire or other cause, or to make any repairs or replacements
of any panels, decoration, office fixtures, paintings, floor covering,
partitions, or any other property installed in the Premises by Tenant, Tenant’s
personal property or any inconvenience or annoyance occasioned by such damage,
repair, reconstruction or restoration.


16.           CONDEMNATION.     If all or part of the Premises are taken under
power of eminent domain, or sold under the threat of the exercise of said power,
this Lease shall terminate as to the part so taken as of the date of the
condemning authority takes possession.  If more than 25% of the floor area of
Premises is taken by condemnation, Tenant may by written notice within ten (10)
days after notice of such taking, or absent of such notice, within ten (10) days
after the condemning authority takes possession terminate this Lease as of the
date the condemning authority takes possession.  If Tenant does not so
terminate, this lease shall remain in effect as to the portion of the Premises
remaining except that the rent shall be reduced in the proportion that the floor
area taken bears to the original total floor area, provided that circumstances
makes abatement based on the floor area unreasonable, the rent shall abate by a
reasonable amount to be determined by Landlord.  In the event Tenant elects not
to terminate the Lease with respect to any part of the Premises remaining after
condemnation, Landlord shall have no responsibility to restore such part of the
Premises to its condition prior to condemnation.  Any award for the taken of all
or a part of the Premises under the power of eminent domain, including payment
made under threat of the exercise of such power, shall be the property of the
Landlord, whether made as compensation for diminution in value or the leasehold
or for the taking of the fee or as severance damages, provided that Tenant shall
be entitled to such compenstion as may be separately awarded or recoverable by
Tenant in Tenant’s own right for the loss of or damage to Tenant’s trade
fixtures and removable personal property.  Landlord shall not be liable to
Tenant for the Loss of all or any part of the Premises taken by condemnation.
 
17.           ASSIGNMENT AND SUBLETTING.     Tenant shall not assign, let or
sublet this Lease or any part thereof, either by operation of law or otherwise,
or permit any other party to occupy all or any part of the Premises without
first obtaining written consent of Landlord.  This Lease shall not be assignable
by operation of law.  Landlord shall not unreasonably withhold approval of the
proposed assignee whose credit worthiness is comparable to that of
Tenant.  Landlord shall not unreasonably withhold approval of the proposed
assignee whose credit worthiness is comparable to that of Tenant.  Landlord
reserves the right to recapture the Premises, or applicable portion thereof, in
lieu of giving its consent by notice given to Tenant within twenty (20) days
after receipt of Tenant’s written request for assignment or subletting.  Such
recapture shall terminate this Lease as to the applicable space effective on the
prospective date of assignment or subletting, which shall be the last day of a
calendar month and not earlier than sixty (60) days after receipt of the
Tenant’s request. If Landlord elects not to recapture and thereafter gives its
consent, Landlord and Tenant agree that Landlord may charge Tenant a reasonable
sum, not to exceed $500.00, to reimburse Landlord for legal and administrative
costs incurred in accommodating this Assignment and/or Subletting.  Tenant and
Landlord to share equally in any rental and other proceeds paid to Tenant in
excess of the rent to be paid to Landlord under the terms of this Lease.  If
Tenant is a corporation, and transfer of this Lease from Tenant by merger,
consolidation or liquidation or any change in the ownership, or power to vote
the majority of the outstanding voting stock of Tenant, said transfer shall
constitute an assignment for the purposes of this section.  If Tenant is a
partnership, any other change in the individuals or entities of which the
partnership is composed shall constitute an assignment for purposes of this
section.  Subject to the provisions above, this Lease shall be binding upon and
inure to the benefit of the parties, and successors and assigns.


18.           DEFAULT.     The occurrence of any one or more of the following
events shall constitute a material default and breach of the Lease by the
Tenant.


1.           Vacation or abandonment of any portion of the Premises.
2.           Failure by Tenant to make any payment required as and when due,
where such failure shall continue after five (5) business days written notice
form Landlord.

3.           Failure by Tenant to observe or perform any of the covenants,
conditions or provisions of this Lease, other than the making of any payment,
where such failure shall continue for a period of thirty (30) days after written
notice form Landlord.

4.           a. (I) the making of any general assignment or general arrangement
for the benefit of creditors, (II) the filing by or against Tenant of a petition
in bankruptcy, including reorganization or arrangement, unless, in the case of a
petition filed against Tenant, the same is dismissed within thirty (30) days;
(III) the appointment of a trustee or receiver to take this Lease; (IV) the
seizure by any department of any government or any officer thereof of the
business or property of Tenant; (V) adjudication that Tenant is bankrupt.
 
b. Notice by Tenant of Default.  Tenant shall notify Landlord promptly of any
default not by its nature necessarily known to Landlord.

 
c. Default by Landlord.  Landlord shall not be in default unless Landlord fails
to perform its obligations within thirty (30) days after notice by Tenant in
writing specifying wherein Landlord has failed to perform; provided that if the
nature of Landlord’s obligation is such that more than thirty (30) days are
required for performance, Landlord shall not be in default if Landlord commences
performance within thirty (30) days of Tenant’s notice and thereafter completes
Landlord’s performance within a reasonable time.

 
19.           REMEDIES IN DEFAULT.     In event of any default or breach,
Landlord may, at any time without waiving or limiting any other right or remedy,
reenter and take possession of the premises or terminated this Lease, or pursue
any remedy allowed by law or equity.  Tenant agrees to pay Landlord the cost of
recovering possession of the Premises, the expenses or reletting, and any other
costs or damages arising out of Tenant’s default including, without limitation,
the costs of removing persons and property from the Premises, the costs of
preparing or altering the Premises for reletting, broker’s commissions and legal
fees not withstanding any reentry or termination, the liability of Tenant for
the rent provided for therein shall not be extinguished for the balance of the
term of this Lease, and Tenant covenants and agrees to make good to the Landlord
any deficiency arising form reletting the Premises at a lesser rent than herein
agreed to.  Tenant shall pay such deficiency each month as the amount thereof as
ascertained by the Landlord.

20.           ACCESS.     Tenant shall permit Landlord to enter the premises at
reasonable times for any reasonable purpose including but not limited to
inspecting, altering and repairing the Premises and ascertaining compliance with
provisions thereof by Tenant, but nothing herein shall be construed as imposing
any obligation on Landlord to perform any such work or duties.  Landlord may
also show the premises to prospective purchasers or tenants at reasonable times,
provided that Landlord shall not interfere with Tenant’s business operation.
 
21.           WAIVER OF SUBROGATION.     Tenant and Landlord each releases and
relieves the other and waives its entire right of recovery against the other for
loss or damage arising out of incident ot the perils covered by fire and
extended coverage, and liability insurance endorsements approved for use in
Washington which occur in, or about the Premises, weather caused by the
negligence of either party, their agents employees, or otherwise.
 
Each party shall obtain from its insurer(s) provisions permitting waiver of any
claim against the other party for loss or damage within the scope of the above
insurance.  The release and waiver of recovery contained herein shall be limited
by, and shall be coextensive with; the waiver provisions of the Insurance
policies procured by and maintained by the parties pursuant to this Lease, if
either Landlord or Tenant is unable to obtain its insurer’s permission to waiver
of any claim against the other party, Landlord or Tenant shall promptly notify
the other party of such inability.
 
22.           HOLDOVER TENANCY.     If (without execution of a new Lease or
written extension) Tenant shall hold over after the expiration of the term of
this Lease with Landlord’s written consent, Tenant shall be deemed to be
occupying the premises as a Tenant form month to month which tenancy may be
terminated as provided by law.  If tenant shall hold over after expiration of
the term of the Lease without Landlord’s written consent, Tenant’s rent payable
hereunder shall be increased by fifty (50) percent over Tenant’s rent required
in the last month of the term of this Lease.  During any such tenancy, Tenant
agrees to be bound by all of the terms, covenants and conditions as specified,
in so far as applicable.
 
23.           COMPLIANCE WITH LAW.     Tenant shall not use Premises or permit
anything to be done in or about the Premises which will in any way conflict with
any law, statute, ordinance or governmental rule or regulation currently in
force or which may hereafter be enacted or promulgated.  Tenant shall, at its
sole cost and expense, promptly comply with all laws, statutes, ordinances and
governmental rules, regulations or requirements now in force or which may
hereafter be in force and with the requirements of any board of fire insurance
underwriters or other similar bodies now or hereafter constituted, relating to,
or affecting the conditions, use or occupancy of the Premises, excluding
structural changes not related to or affected by Tenant’s improvements or
acts.  The Judgment of any court of competent jurisdiction of the admission of
Tenant in any action against Tenant, whether Landlord be a party thereto or not
that Tenant has violated any law, statute, ordinance or governmental rule,
regulation or requirement, shall be conclusive of the fact as between the
Landlord and Tenant.
 
24.           RULES AND REGULATIONS.     Tenant shall faithfully observe and
comply with the rules and regulations that Landlord shall from time to time
promulgate.  Landlord reserves the right from time to time to make reasonable
modifications to said rules.  The additions to those rules shall be binding upon
delivery of a copy of them to Tenant.  Landlord shall not be responsible to
Tenant for the nonperformance of any said rules by any other Tenants or
occupants.  At this date June 23, 2005, there are no written rules or
regulations in effect.  The only rule in place is that no Tenant may park any
vehicle in front of any roll-up door that is not part of there demised space.
 
25.           PARKING.     Tenants shall have the right to use, in common with
other tenants and occupants of the Building, the parking facilities of Building
subject to the rules and regulations and any charges of Landlord for such
parking facilities which may be established or altered by Landlord at any time
or from time to time during the term hereof.
 
26.           MORTGAGES, DEEDS OF TRUST, PURCHASERS (ESTOPPEL
STATEMENT).      It is understood and agreed that Landlord may sell, mortgage or
grant deeds of trust with respect to the Premises, the Building or
Property.  Tenant agrees to execute, within twenty (20) days following
Landlord’s request, such reasonable certificates as may required by a mortgage
or trust deed beneficiary stating that the Lease is in full force and effect and
the dates to which the rent and charges have been paid.  Upon a foreclosure or
conveyance in lieu or foreclosure, and a demand by Landlord’s successor, Tenant
shall attorn to and recognize such successor as Landlord under this Lease.
 
27.           SUBORDINATION.     Tenant agrees that this Lease and all renewals
and modifications, supplements, consolidations and extensions therefore shall be
subordinate to the Lien of any mortgages or deeds of trust now or hereafter
placed against the Property or Building to which the Premises comprise a part,
provided, however in the event that any mortgagee or beneficiary shall so elect,
Landlord reserves the right to subordinate this Lease to said mortgage or deeds
of trust upon the terms required by such mortgagee or beneficiary.  Not
withstanding the above, so long as Tenant is not in default herein, this Lease
shall remain in full force and effect for the full term hereof.
 
28.           TENANTS PROPERTY.     Furnishings, trade fixtures and equipment
installed by Tenant shall be the property of the Tenant.  On termination of the
Lease, Tenant shall remove any such property.  Tenant shall repair or reimburse
Landlord for the cost of repairing any damage to the Premises resulting from the
installment or removal of such property.
 
29.           REMOVAL OF PROPERTY.     All personal property of Tenant remaining
in the Premises after reentry or termination of this Lease shall conclusively be
deemed abandoned and may be removed by Landlord.  Landlord may store such
property in any place selected by Landlord including but not limited to a public
warehouse, at the expense and risk of the owner thereof, with the right to sell
stored property without notice to Tenant.  The proceeds of such sale shall be
applied first to the costs of such sale, second to the payment of the cost of
removal and storage, if any and third to the payment of any other sums of money
which may then be due from Tenant to Landlord under any of the terms hereof, and
balance if any to be paid to Tenant.
 
30.           PERSONAL PROPERTY TAXES.     Tenant shall pay, or cause to be
paid, before delinquency, any and all personal property taxes taxes levied or
assessed, which become payable during the term hereof upon Tenant’s leasehold
improvements, equipment, furniture, fixtures and personal property located in
the Premises.  In the event any or all of the Tenaors Leasehold improvements,
equipment, furniture, fixtures and personal property shall be assessed and taxed
with the Building, Tenant shall pay to Landlord its share of such taxes within
ten (10) days after delivery to Tenant by Landlord of a statement in writing
setting forth the amount of such taxes.
 
31.           NOTICES.     All notices under this Lease shall be in writing and
shall be effective when mailed or delivered to Landlord, c/o:


F. H. Braillard QUADRANT
BUSINESS PARK
P.O. Box 1000 Muldteo, WA
98276 Phone 425-366-8048


Or to Tenant at the following address, or to such other address as either party
may designate to the other in writing from time to time.


D-3 Technologies
4838 Ronson Court
San Diego, CA
92111 Phone 868-
671-1686


32.           GENERAL PROVISIONS.
a.           Plats and Riders.  Clauses, plats and riders, if any signed by
Landlord and Tenant and endorsed on or affixed to this lease are part Thereof.


b.           Waiver.  The waiver by either party to any term covenant or
condition herein contained shall not be deemed to be a waiver of such term
covenant or condition on any subsequent breach of the same or any other term
covenant or condition herein contained.  The subsequent acceptance of rent
hereunder by Landlord shall not be deemed to be a waiver of any breach by Tenant
to any term, covenant or condition of this Lease, other than the failure of the
Tenant to pay the particular rental so accepted, regardless of Landlord’s
knowledge of such preceding breach at the time of acceptance of rent.  No
covenant, term or condition of this Lease shall be deemed to have been waived by
Landlord unless such waiver shall be in writing and signed by Landlord’s duly
authorized representative.


c.           Joint Obligation.  If there be more than on Tenant the obligation
hereunder imposed upon Tenants shall be Joint and several.


d.           Marginal Headings.  The marginal headings and section titles in the
Sections of this Lease are not part of this Lease and shall have no effect upon
the construction or interpretation of any part hereof.


e.           Time. Time is of the essence of this Lease and each and all of its
provisions in which performance is a factor.


f.           Recordation.  Tenant shall not record this Lease or a short form
memorandum hereof without the prior written consent of the Landlord.


g.           Late Charges.  Tenant acknowledges that late payment by Tenant to
Landlord of rent or other sums due hereunder will cause Landlord to incur costs
not contemplated by this Lease, the exact amount of which would be extremely
difficult and impractical to ascertain.  Such costs include, but are not limited
to, processing and accounting charges, and late charges which may be imposed on
Landlord by the terms of any mortgage or trust deed covering the Premises;
therefore, in the event Tenant should fail to pay any Installment of rent or any
other sum due hereunder within five (5) days after such amount is due, Tenant
shall pay to Landlord as additional rent a late charge equal to 5% of each
installment or the sum of $50.00 per month, whichever is greater.  Tenant will
pay a $25.00 charge to Landlord for each returned check.  In addition, any sums
due to Landlord under terms of this Lease which is not paid when due shall bear
interest at the rate of 18% from the date the same becomes due and payable until
paid.


h.           Prior Agreements.  This Lease contains all the agreements of the
parties hereto with respect to any matter covered or mentioned in this Lease,
and no prior agreements or understandings pertaining to any matters shall be
effective for any purpose.  No provision of this lease may be amended or added
to except by an agreement in writing signed by the parties hereto or their
respective successors in Interest.  This Lease shall not be effective or binding
on any party until fully executed by both parties hereto.


i.           Inability to Perform.  This Lease and the obligations of the Tenant
hereunder shall not be affected impaired because the Landlord is unable to
fulfill any of its obligations hereunder, or is delayed in doing so, if such
inability is caused by reason of strike, labor trouble, acts of God or any other
cause beyond the reasonable control of the Landlord.


j.           Attorney’s Fees.  If either party requires the services of an
attorney in connection with enforcing the terms of this Lease or in the event
suit is brought for the recovery of any rent due under this Lease or for the
breach of any covenant or condition of this Lease, or for the restitution of
said Premises to Landlord and/or eviction of Tenant during said term or after
the expiration thereof, the prevailing party will be entitled to reasonable sum
for attorney’s fees, witness fees and court costs, including costs of appeal.
 
k.           Sale of Property.  In the event of any sale of the Building or
Property, or any assignment of this Lease by Landlord, Landlord shall be and
hereby entirely freed and retieved of all liability under any and aU of Its
covenants and obligations contained in or derived from this Lease arising out of
an act, occurrence, or omission accruing after the consummation of such sale or
assignment; and the purchaser or assignee of such sale or assignment or any
subsequent sale or assignment; and the purchaser or assignee of such sale or
assignment or any subsequent sale or assignment of Lease, the Property or
Building, shall be deemed, without any further agreement between the parties or
their successors in Interest or between the parties and any such purchaser or
assignee have assumed and agreed to carry out any and all of the covenants and
obligations of the Landlord under this Lease.


l.           Name.  Tenant shall not use the name of the Building or of the
development of which the Building is situated for any purpose other than as an
address of the business to be conducted by the Tenant in the Premises.


m.           Severability.  Any provision of this Lease which shall prove
invalid, void or Illegal shall in no way affect, Impair or invalidate any other
provision here of and such other provisions shall remain in full force and
effect.


n.           Cumulative Remedies.  No remedy or election hereunder shall be
deemed exclusive but shall, wherever possible, be cumulative with all other
remedies at Jaw or en equity.


o.           Choice of Law.  The laws of the State of Washington shall govern
this Lease.


p.           Light, Air and VieW.  Landlord does not guarantee the continued
present status of light, air, or view over any improvements adjoining or in the
vicinity of the Building.


q.           Interpretation.  This Lease has been submitted to the scrutiny of
all parties hereto and their counsel, if desired, and shall be given a fair and
reasonable interpretation in accordance with the words hereof, without
consideration or weight being given to its having been drafted by any party
hereto or its counsef.


r.           Keys.  Upon termination of this Lease, Tenant shall surrender all
keys to the Premises to Landlord at the place then fixed for payment of
rent.  Tenant shall inform Landlord of all combination locks, safes and vaults,
if any in the Premises.
 
33.           SIGNS.     Signage is allowed per individual suites and must be
approved in writing by Landlord prior to installation.
 
34.           NORMAL BUSINESS HOURS.     If use defined under section 7 is a
retail activity, Tenant agrees to maintain normal business hours consisted with
similar retail business in the area.  Failure to maintain normal business hours
shall be deemed a default under the terms of this Lease.


35.           AUTHORITY OF PARTIES.
a.           Corporate Authority.  If Tenant is a corporation each individual
executing this Lease on behalf of said corporation represents and warrants that
he is duly authorized to execute and deliver this Lease on behalf of said
corporation, in accordance with a duly adopted resolution of the board of
directors of said corporation or in accordance with the by-laws of said
corporation, and that this Leas is binding upon said corporation and all its
officers in accordance with its terms.


b.           Limited Partnerships.  If the Landlord herein is a Limited
partnership, it is understood and agreed that any claims by tenant ion Landlord
shall be limited to the assets of the limited partnership, and furthermore,
Tenant expressly waives any and all rights to proceed against the individual
partners or the officers, directors or shareholders of any corporate partner,
except to the extent of their interest in said limited partnership.


36.           RELOCATION.      To accommodate the changing needs of the tenants
in the park, Tenant agrees, if requested, to cooperate with Landlord in
relocating to different premises within the park to help Landlord meet those
changing space needs.  Any relocation will be done so as to minimize the impact
on the Tenant, and the costs of said relocation would be the responsibility of
the Landlord.  Tenant agrees if requested to cooperate with landlord in
evaluating proposals to relocate to different premises within the park to help
Landlord meet those changing space needs. Tenant agrees not to unreasonably
decline any such requests to relocate.  However, Tenant reserves the right to
decline any such request when the proposed relocation will, in the opinion of
Tenant, have a negative impact upon the conduct of its business.


37.           COMMISSIONS.     No commissions are payable in connection with
this transaction.


38.           PERSONAL GUARENTEE.     This lease is entered into by the Landlord
conditioned upon an in reliance upon the personal guarantee of the terms and
conditions contained herein by the persons identified as Personal grantors on
the signature page attached hereto.


39.           EXHIBITS.    A-The Premises, B-Legal Description, C-Landlord
Provided Tenant Improvements.


THIS LEASE IS SUBJECT TO ACCEPTANCE BY THE LANDLORD.


IN WHITNESS HEREOF, the parties hereto have executed this Lease the date and
year above written.


Landlord
 
Tenant
F. H. Braillard
D-3 Technologies
QUADRANT BUSINESS PARK
4838 Ronson Court
PO Box 1000
San Diego, CA
Mukilteo, WA  98275
92111
Phone 425-355-9048
 
 
__________________________________
________________________________
LANDLORD
TENANT
Date: 6/24/05
Date: 27, June 2005


